            Case 1:20-cv-05487-ER Document 6 Filed 12/02/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

LAWRENCE YOUNG, on behalf of himself
and all other persons similarly situated,
                                 Plaintiff,
                                                                     ORDER
                   – against –                                   20 Civ. 5487 (ER)

HANDY TECHNOLOGIES, INC.,

                                 Defendant.

RAMOS, D.J.:

         Plaintiff filed the instant suit against Defendant on July 16, 2020. Doc. 1. Plaintiff filed

an affidavit of service on July 30, 2020, Doc. 5, but Defendant has failed to appear. Since then,

there has been no activity in this matter. Accordingly, Plaintiff is hereby ORDERED to file a

status report by December 16, 2020. Failure to comply with this Order may result in sanctions,

including dismissal for failure to prosecute. See Fed. R. Civ. P. 41.

         SO ORDERED.

Dated:     December 2, 2020
           New York, New York

                                                               EDGARDO RAMOS, U.S.D.J.
